Citation Nr: 0916120	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-19 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for a disability manifested 
by arm numbness.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran served on active duty from November 1988 to 
December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  This case was remanded by the Board in 
February 2008, and again in January 2009, for additional 
development.  


FINDING OF FACT

The veteran does not have a disability manifested by arm 
numbness that is traceable to his military service.  


CONCLUSION OF LAW

The veteran does not have a disability manifested by arm 
numbness that is the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2004, before the initial adjudication by the RO, and again in 
May 2008 in the course of the first remand.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file (which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, as well as administrative documents and 
dental treatment records), and post-service medical records, 
and secured examinations in furtherance of his claim.  VA has 
no duty to inform or assist that was unmet. 

A May 1991 in-service treatment report noted that the Veteran 
complained of pain in the right shoulder that had been there 
for the previous couple of months.  He reported no history of 
any related trauma, but reported that there had been 
progressive numbness in the right side of the body in the 
upper and lower extremities.  The report of a radiologic 
examination at the time shows that three views of the 
cervical spine revealed no abnormality.  There was slight 
wedging of T7 and T8 that the radiologist thought could 
possibly have been the result of old Scheuermann's disease, 
but the slight wedging was found not to be a significant 
abnormality.  Another note at the end of that month noted 
that the veteran reported that he had increasing stiffness in 
the neck, but that his numbness had decreased.  The note 
reported the results of the radiologic examination and 
indicated that muscular etiology was suspected.  

The record shows that the veteran underwent a cervical 
discectomy in August 1999.  A few days later, the veteran 
complained of a little numbness, which he said was getting 
better.  Motor examination revealed strength 5/5 in upper and 
lower extremities.  The examiner's impression was status-post 
cervical laminectomy, C5-C6, with residual numbness, which, 
the examiner informed the veteran, would resolve gradually.  
A July 2001 treatment note indicates that the veteran 
complained of numbness in both arms from the elbow down, 
unchanged since his August 1999 surgery.  An October 2001 
physical therapy note indicates that the veteran complained 
that whenever he raised his arms above his heart the arms 
went numb from the elbows down.  The veteran also complained 
of neck pain for the previous few days.  The report of an 
October 2003 MRI of the cervical spine revealed recurrent or 
persistent large right para-central focal protrusion at C5-
C6, causing significant compromise upon the spinal cord.  An 
orthopedic consultation note in the same month noted that, at 
the time, the veteran really was not having a significant 
problem with his neck.  

A December 2002 neurosurgery clinic note shows that the 
veteran complained of ongoing pain and numbness in both 
hands.  After examination and review of the pertinent medical 
records, the physician diagnosed bilateral carpal tunnel 
syndrome and cervical spinal stenosis.  The doctor's opinion 
was that the veteran's symptoms probably were not related to 
the spinal stenosis, but to the carpal tunnel syndrome.  

The veteran underwent a VA examination in August 2008.  That 
examiner noted that the veteran had both cervical disc 
disease and radicular symptoms in the upper extremities, with 
a previous surgical repair of the neck.  The examiner also 
noted that the evidence showed that the veteran had also had 
carpal tunnel syndrome in the past.  These, the examiner 
opined, would explain the veteran's upper extremity symptoms 
and neck complaints.  This examiner, however, did not provide 
a nexus opinion as to whether the veteran's cervical disc 
disease or carpal tunnel syndrome were related to his 
military service, specifically to the complaints noted in the 
STRs in May 1991.  

Because there was competent evidence of current neck 
disability and carpal tunnel syndrome that could be 
associated with in-service complaints of neck and arm 
numbness, and because there was insufficient competent 
medical evidence on file for the Board to make a decision on 
this service connection claim, the Board remanded in January 
2009 in order to afford the veteran another VA medical 
examination for the specific purpose of obtaining a nexus 
medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).  

The Veteran was examined in March 2009.  The examiner 
summarized the Veteran's relevant medical history, including 
the Veteran's in-service complaints of right-sided body 
numbness, including the right arm and leg in 1991, the x-rays 
at that time that showed no findings, and the Veteran's 
complaint of having "popped his neck" after service in 
1994.  The examiner also noted that the Veteran has a long 
history of truck driving duties.  The examiner also noted 
that the Veteran was found to have cervical disc disease in 
1999, and underwent operative repair for that in March 2009.  

The examiner found only a mild decrease in sensation with 
light touch pinprick and monofilament testing noted about 
both upper extremities.  There was no muscle wasting or 
muscle loss noted.  Muscle strength was 5/5 ("very good," 
in the examiner's words), with very strong grasps and no 
motor impairment reported bilaterally.  Muscle reflexes were 
reported as 2+ bilaterally.  The examiner diagnosed bilateral 
carpal tunnel syndrome of unknown etiology, with no nerve 
dysfunction.  The Veteran specifically denied any functional 
impairment with his occupational or daily activities.  

Turning to the opinion requested of the examiner, i.e., 
whether any specific disabilities causing upper extremity 
numbness are attributable to military service, the examiner 
stated that he could not provide such an opinion without 
resorting to "complete speculation."  This was so, he 
explained, because, even though the Veteran did have an in-
service complaint of right-sided body numbness in service in 
1991, there were no related comments in the Veteran's medical 
history for some years after that.  He reiterated that the 
Veteran had some popping in his neck in 1994 that indicated 
some type of cervical issue, and a 1999 MRI showed specific 
disc disease.  However, he stressed that testing would show 
only that disc disease was present; it could not show when it 
began.  Put another way, he said that there was no way to 
determine how long the Veteran's disc issue was there.  

The examiner also noted that the Veteran had bilateral carpal 
tunnel syndrome, and that there were many issues that can 
play into this, including the Veteran's history as a truck 
driver requiring repetitive use of the wrist and hands.  The 
examiner's diagnosis was bilateral carpal tunnel syndrome, 
etiology unknown.  

The examiner concluded that, after reviewing all medical 
information available, it would be resorting to complete 
speculation to determine whether any upper extremity numbness 
is due to service, because the origin is simply unknown.  The 
examiner also stated that the same holds true as to 
aggravation; there was no method to determine any aggravation 
issues.  The examiner concluded that no testing was conducted 
because none was needed, and that further testing would not 
assist in determining the time frame of onset or length of 
disease.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

It is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, including organic diseases of 
the nervous system, may be presumed to have been incurred 
during service if manifested to a compensable degree within a 
year of separation from qualifying military service.  
38 C.F.R. §§ 3.307, 3.309.

Here, there is credible medical evidence of a current 
disability, identified as bilateral carpal tunnel syndrome 
and cervical spine stenosis.  There also is evidence of an 
in-service event, progressive numbness reported in the right 
side upper and lower extremities in May 1991, that could be 
related to the current disability.  However, there is no 
credible medical evidence of a nexus between the current 
disability and the in-service event.  The only medical 
evidence of record addressing the nexus issue is that of the 
March 2009 examiner who found that he could not determine the 
origin of the Veteran's current upper extremity numbness.  
The examiner reviewed the record and noted that, because of 
the length of time between the in-service complaints and the 
first post-service suggestion of a problem (1994 popping in 
the neck), a relationship between current disc disease or 
carpal tunnel syndrome and in-service events could not be 
determined.  In other words, no medical opinion evidence 
attributes any currently diagnosed disability with the 
Veteran's period of military service, including the 
complaints noted in service.  

Absent any credible medical evidence of a nexus between the 
Veteran's current upper extremity numbness and his military 
service, service connection cannot be established, and the 
claim must be denied.  (No organic disease of the nervous 
system has been identified as having been manifested within a 
year of the Veteran's separation from military service.  
38 C.F.R. §§ 3.307, 3.309.)  

The Board acknowledges the veteran's contention that his 
current bilateral upper extremity numbness is related to his 
in-service complaints documented in 1991.  However, there is 
no evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his current disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2008).  
Consequently, the veteran's own assertions as to the etiology 
of his bilateral upper extremity numbness have no probative 
value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board 
notes that the fact that the March 2009 VA examiner's 
statement that he could not render an opinion without 
resorting to mere speculation does not put the evidence in 
equipoise, it merely leaves the record devoid of a medical 
nexus between current disability and the Veteran's military 
service.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against this service 
connection claim.  The veteran's current bilateral upper 
extremity numbness is not traceable to disease or injury 
incurred in or aggravated during active military service.  




ORDER

Entitlement to service connection for a disability manifested 
by arm numbness is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


